Citation Nr: 0912040	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-03 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for 
hypogammaglobulinemia.  

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to the service-connected 
hypogammaglobulinemia. 

3.  Entitlement to service connection for the residuals of a 
bilateral hamstring injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to March 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in November 2008.  The 
hearing transcript has been associated with the claims file.

The issues of increased rating for hypogammaglobulinemia and 
service connection for peripheral neuropathy are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran is not diagnosed with residuals of a bilateral 
hamstring injury.  


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
bilateral hamstring injury have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In July 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
of service connection.  Then in June 2008, the AOJ provided 
the Veteran with notice of the effective date and disability 
rating regulations.  Although this notice letter postdated 
the initial adjudication, the claim was subsequently 
readjudicated without taint from the prior decision and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  VA 
has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records-to include in-service 
hospitalization records, providing a VA examination, and 
providing a personal hearing, and review of the evidence does 
not suggest the existence of any outstanding relevant 
records.  Thus, the Board finds that the issues are ready for 
adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

A September 28, 1966, service treatment record reflects the 
Veteran's history of pain in the upper part of his legs after 
practicing karate.  The Veteran was assessed with strained 
muscles.  An October 1, 1966, service treatment record then 
reflects that the Veteran was carried in to the clinic by two 
men for treatment of pain in the right dorsal thigh.  The 
record notes that the right leg was in semi-flexion during 
the entire examination. Reflexes and pulses were normal, and 
there was no difference in the temperature of the legs.  
There was tenderness of the femoral (dorsally, upper portion) 
and hip joint, however.  External rotation of the hip and 
extension of the knee and hip joint were very painful, and 
flexion was slightly limited.  The examiner assessed the 
Veteran with "traumatic 'sprain' of the femoral ligament and 
femoral muscles - [rule out] nerve or vascular injury," and 
admitted the Veteran to the Orthopedic Service.  November 
1966 service treatment records then note that while in the 
Orthopedic Service, the Veteran became sick with 
"pneumococcal septicemia".  During his hospitalization, the 
Veteran's leg "gradually improved, so that he was able to 
walk in a normal manner, [and he] was able to do deep knee 
bends".  He was then discharged on November 4, 1966, with an 
assessment of improved right muscle strain and cured 
septicemia.  

The Veteran was then seen for another strained right 
hamstring on November 29, 1966, and the record notes that the 
Veteran was prescribed rest and medication.  

In December 1966, the Veteran reported an onset of "severe" 
pain in the posterior thigh after kicking his right leg 
outward during a fight.  The records note that the Veteran 
had limited flexion of the right lower examination, and X-ray 
images of the hip revealed an area of calcification near the 
head of the right femur.  The Veteran was initially diagnosed 
with osteomyelitis and admitted to the Orthopedic Service.  
During the hospitalization, the Veteran became sick again, 
and he was eventually diagnosed with hypogammaglobulinemia.  
Subsequent service treatment records indicate that the 
Veteran underwent physical conditioning for his legs until 
March 1967, and the July 1967 Medical Evaluation Board record 
notes that the Veteran was asymptomatic, though he did 
occasionally have slight limitation of flexion on the right 
lower extremity due to the myositis ossificans.

Post-service records indicate that a VA examination was 
conducted in November 1968.  The record reflects the 
Veteran's history that his myositis ossificans, right posas 
muscles, was nonsymptomatic, and the examiner noted that 
there was no limitation of motion of any joint and no atrophy 
and muscle tone was normal.  

The record is then silent as to any complaints of pain or 
other disorder related to the right thigh/hip area until 
February 2003, when the Veteran sought treatment for 
intermittent pain in the right hip, which onset after 
"something pop[ped] while the Veteran was getting something 
from the attic."  See February 2003 Thigpen record.  
Evaluation showed that the Veteran was markedly tender to 
palpation at the right hip, medial aspect.  No diagnosis was 
reported.  

The Veteran then underwent a VA examination in November 2004.  
The record reflects the Veteran's history of "some 
discomfort" in the right gluteal area since service, as well 
as problems with the lower back, which sometimes aggravated 
the pain in the right gluteal area.  Examination revealed no 
palpable tenderness throughout the posterior right thigh or 
the gluteal area, full range of motion in the knee and hip, 
and a positive straight leg raise.  The examiner diagnosed 
the Veteran with right glottal pain, of undetermined 
etiology.  

After review of the evidence, the Board finds that service 
connection is not warranted for a bilateral hamstring 
disorder as the record does not include any current findings 
or diagnoses suggestive of a service-connectable bilateral 
hamstring disorder.  The Board notes that the evidence 
reflects in-service treatment for right upper leg pain and 
strained muscles and post-service histories of pain and 
functional limitation in the bilateral hamstrings.  The 
service medical evidence indicates that the in-service muscle 
strains resolved without any complication other than the 
already service-connected myositis ossificans, however, and 
post-service medical records do not report any findings 
indicative of a bilateral hamstring disorder (or the 
residuals of a hamstring injury), to include any objective 
findings of functional impairment.  At most, the post-service 
evidence suggests that the Veteran has pain in the bilateral 
hamstrings.  Service connection generally will not be granted 
for pain alone, however; there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez 
v. West, 13 Vet. App. 283, 285 (1999).  In this case, the 
post-service records reflect no diagnosis of an underlying 
hamstring disorder, and the Board notes that at his hearing 
the Veteran testified that he has not been diagnosed with (or 
treated for) any hamstring condition.  See November 2008 
hearing transcript.  Thus, based on the absence of evidence 
of a service-connectable bilateral hamstring disorder, the 
claim of service connection is denied.  


ORDER

Service connection for a bilateral hamstring disorder is 
denied.  


REMAND

Service connection was granted for hypogammaglobulinemia in 
1968 based on evidence of an in-service aggravation of the 
condition.  Hypogammaglobulinemia is an immunodeficiency 
characterized by abnormally low levels of all classes of 
immunoglobulins, which is associated with heightened 
susceptibility to infectious diseases.  See Dorland's 
Illustrated Medical Dictionary, 63 (28th ed. 1994).  

A review of the record indicates that the Veteran's 
hypogammaglobulinemia has been rated under the rating 
criteria for hemic disorders, specifically as analogous to 
anemia under Diagnostic Code (DC) 7700.  Based on the 
evidence that the hypogammaglobulinemia is associated with 
chronic recurrent upper respiratory infections and sinusitis, 
however, the Board finds that a higher rating may be 
available by rating the hypogammaglobulinemia as analogous to 
respiratory disorder.  See generally service hospitalization 
records.  See also October 2000 Thigpen record (pneumonia may 
have been related to hypogammaglobulinemia).  As review of 
the record indicates that there is not sufficient evidence to 
determine the nature, etiology, and severity of the Veteran's 
respiratory conditions, the Board finds that an examination 
with opinion is required.  38 U.S.C.A. § 5103A(d).  

Additionally, the Board finds that an opinion is needed on 
the issue of service connection for peripheral neuropathy, to 
include as secondary to the service-connected 
hypogammaglobulinemia.  The Board notes that a VA neurologist 
reported that she was "not aware of any direct relationship 
between peripheral neuropathy and hypogammaglobulinemia."  
See November 2004 neurology report.  The neurologist does not 
indicate that she did any research on the matter, however, 
nor does she address whether the Veteran's peripheral 
neuropathy is related to any other event in service, to 
include the in-service episodes of pneumococcal septicemia 
and septic arthritis.  Based on the fact that the Veteran's 
private physician has been unable to determine the etiology 
of the neuropathy, and after review of the medical articles 
submitted by the Veteran which suggest a possible link 
between neuropathy and hypogammaglobulinemia, the Board finds 
that another (more detailed) opinion is needed.  See 38 
U.S.C.A. § 5103A(d).  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. 
Vet. App. January 30, 2008).  

2.  The AMC should ask the Veteran 
whether there are any outstanding private 
medical records; all reported outstanding 
private treatment records should be 
requested.  

3.  The AMC should schedule the Veteran 
for VA examination(s) by an appropriate 
specialist(s) to determine the current 
nature and severity of the Veteran's 
hypogammaglobulinemia.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

The examiner is requested to specifically 
address whether it is at least as likely 
as not that the hypogammaglobulinemia is 
manifested by a chronic respiratory 
condition, and if so, the examiner is 
requested to detail the current nature 
and severity of that respiratory 
condition.  

4.  The AMC should obtain an opinion from 
an appropriate specialist as to whether 
it is at least as likely as not that the 
Veteran's peripheral neuropathy is 
related to service, to include any in-
service incident (such as the septic 
arthritis or the pneumococcal septicemia) 
or to any service-connected disability.  
The examiner is requested to provide a 
rationale for the opinion.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

5.  Thereafter, the AMC should 
readjudicate the appellant's claims under 
all applicable diagnostic codes.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


